ACUERDO DE TERMINOS Y CONDICIONES DE EMPLEO

PARA EL PUESTO DE DIRECTOR DE INFORMATICA



El presente acuerdo de empleo para el puesto de Director de Informática es
efectivo hoy 1 de marzo de 2004. Las partes que suscriben el presente Acuerdo o
Contrato son Banco Santander Puerto Rico, (en adelante el "Banco" o "Santander")
y el Sr. Anthony Boon (en adelante el "Director (a)").

Periodo Probatorio

El periodo probatorio comenzará el 1 de marzo de 2004 y terminará el 29 de mayo
de 2004. Durante dicho periodo el Banco determinará si el Director (a) cumple
con los requisitos para la posición de Director de Informática, la cual devenga
un salario bruto annual de $180,000. El contrato de trabajo con el Banco está
sujeto al resultado de las pruebas pre-empleo y verificación de referencias,
entre otros requisitos de empleo. El Banco se reserva el derecho absoluto de
prescindir de los servicios del Director (a) en cualquier momento durante el
periodo probatorio, en cuyo caso entiendo que solamente tendrá derecho a lo
dispuesto en ley.

Términos y condiciones

El Director (a) dedicará todo su esfuerzo y el tiempo necesario para conseguir
los objetivos establecidos por el Banco y desempeñará los deberes indicados en
la Descripción de Puestos que le entregará su supervisor inmediato. Estos
deberes pueden variar siempre y cuando el supervisor o a quien reporte el
Director (a) así lo disponga y conforme a las necesidades operacionales y de
negocio del Banco. Los objetivos y metas del puesto que ocupará se entregarán
durante las primeras semanas de empleo por el Supervisor Inmediato. El Director
(a) deberá cumplir con estas metas y objetivos o de lo contrario estará sujeto a
disciplina progresiva relacionado con la eficiencia y/o desempeño de sus tareas.

El Director (a) se compromete a cumplir cabalmente con la normativa,
procedimientos y políticas del Banco.

El Banco ha confiado en la veracidad de la información y datos suministrados por
el Director (a) en la solicitud de empleo y otros formularios de ingreso y éste
podrá ser despedido en cualquier momento de constatarse que ha omitido y/o
suministrado información incompleta y/o falsa en el (los) formulario (s).

El Banco se reserva el derecho de modificar las funciones, condiciones y
términos de empleo aquí expresados, conforme surjan las necesidades de la
institución. Dichos cambios serán notificados por escrito al Director (a), para
que éste pueda cumplir con los nuevos requerimientos.

Compensación y Beneficios

Efectivo a la fecha de este contrato el Banco compensará al Director (a) con un
salario bruto annual de $180,000.00. Por otro lado, disfrutará del Bono de
Navidad al cumplir con los parámetros de ley y según lo que la Junta de
Directores autorice anualmente. También participará del Programa Compensación
Variable, establecido para el puesto, siempre y cuando cumpla con todos los
objetivos y metas establecidos para el puesto y sea un empleado activo al
momento de la acreditación. Se garantiza un bono anual por desempeño de $100,000
para el año 2004. El mismo le será acreditado durante el mes de enero de 2005.

Además de los salarios y compensación antes mencionados el Director (a) será
elegible a los beneficios siguientes: Plan médico (cuya aportación dependerá de
la cubierta seleccionada), seguro de vida, plan de retiro, plan 401K u otros
aplicables a todos los empleados regulares del Banco, sujeto a las políticas de
cada uno.

Los pagos mencionados en el inciso de Compensación, Salarios y Beneficios
estarán sujetos a las deducciones legales pertinentes bajo los estatutos
federales y locales aplicables.

Secretos de Negocio

Durante el transacurso de su empleo el Director (a) tendrá acceso a documentos
confidenciales, información de listados de clientes, prospectos clientes,
estrategias de mercadeo, y otro tipo de política y material que constituye para
el Banco información relacionada y para el negocio, la cual para todos los
efectos constituye información confidencial. La información confidencial del
Banco es propiedad de la Institución. El Director (a) no puede divulgar directa
o indirectamente dicha información, excepto que la necesidad del negocio así lo
requiera y para esto deberá ser autorizado por el Supervisor (a) Inmediato.

Si renuncia o termina la relación de empleo requerimos de usted una absoluta
protección de la información confidencial y privilegiada del negocio, incluyendo
abstenerse a divulgar o utilizar la misma para beneficio propio, su nuevo
patrono o terceras personas. Esta información incluye, pero sin limitarse, a
secretos de negocio, información propiedad del Banco, afiliadas y subsidiarias,
asuntos confidenciales, metodología operacional, listas de clientes o de
clientes potenciales, relaciones de negocio, productos bancarios, estrategias,
tácticas, planes de negocio, base de datos, desarrollo de programas de
computadoras, información financiera, estados de situación, balances de cuentas,
márgenes de ganancias, tenencia de acciones, estudios económicos, estucios de
mercado, estrategias de mercadeo y otros de similar naturaleza.

Si el Director (a) viola alguna de las disposiciones antes mencionada, de no
divulgación o utilización de información confidencial, el Banco tendrá el
derecho a solicitar un "injunction" o entredicho (permanente o preliminar) para
que el Director (a) cese y desista de la práctica y se abstenga de incurrir en
la conducta antes mencionada. Los remedios de los que dispondrá el Banco en esta
situación, podrán incluir desde violación de contrato, así como resarcimiento en
daños u otros.

Terminación

Estará sujeto a las disposiciones locales y federales que regulan la terminación
de un empleado en Puerto Rico. El Banco decidirá el proveer una compensación
económica por cesantía como ayuda especial para su reincorporación al mercado de
empleo.

Conforme a las disposiciones de la Ley Núm. 80 de 30 de mayo de 1976, según
enmendada, el Director (a) que no cumpla con las metas y objetivos,
incumplimiento de cuotas, ineficiencia o cualquier otra violación contenida en
el Manual de Normas Generales de Conducta y Trabajo del Banco será objeto de la
disciplina descrita en el mismo.

El Banco podrá rescindir este contrato sin que medie justa causa estableciendo
la cantidad de $180,000.00 como indemnización compensatoria liberando así al
Banco de cualquier tipo de reclamación o causa de acción. En el caso, de
reclamación o causa de acción por parte del Director (a) el Banco escogerá los
abogados que lo representen en tal litigio y los honorarios y gastos incurridos
serán sufragados por el Director (a).

Ley aplicable

El presente contrato se regirá por la leyes del Estado Libre Asociado de Puerto
Rico.

Separabilidad

En la eventualidad de que cualquier parte, condición o disposición de este
contrato, sea declarada nula e ineficaz en derecho por cualquier tribunal
competente, dicha determinación no afectará la validez de las demás
disposiciones de este contrato, las cuales continuarán en pleno vigor. Así
mismo, las partes consienten a que un tribunal competente modifique, altere,
enmiende o interprete cualquier parte de este contrato viciada de nulidad de tal
modo que elimine aquella parte de la disposición particular.

Aceptación

Las partes aceptan que el presente contrato contiene todos los acuerdos entre
ellos y lo firman libre y voluntariamente.

DADO, en San Juan, Puerto Rico el 1 de marzo de 2004.











--------------------------------------------------------------------------------

Directora Recursos Humanos

--------------------------------------------------------------------------------

Director (a)

--------------------------------------------------------------------------------

Gestor de Recursos Humanos





